SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

698
CA 12-02298
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


RACHELLE MALBORY, PLAINTIFF,

                     V                            MEMORANDUM AND ORDER

DAVID CHEVROLET BUICK PONTIAC, INC.,
CHRISTEN SMITH, DEFENDANTS-APPELLANTS,
AND MATTIE MALBORY, DEFENDANT-RESPONDENT.


GOLDBERG SEGALLA LLP, BUFFALO (ARLOW M. LINTON OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (ROBERT J. MULLINS, II, OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered February 29, 2012. The order granted the motion
of defendant Mattie Malbory for, inter alia, summary judgment
dismissing the complaint and cross claims against her.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this action seeking damages for
injuries she sustained while she was a passenger in a vehicle driven
by her mother, Mattie Malbory (defendant). That vehicle was involved
in a collision with a vehicle driven by defendant Christen Smith and
owned by defendant David Chevrolet Buick Pontiac, Inc. (collectively,
Smith defendants), who now appeal from an order granting defendant’s
motion for, inter alia, summary judgment dismissing the complaint and
cross claims against her. We affirm. It is well settled that a
driver who has the right-of-way is entitled to anticipate that drivers
of other vehicles will obey the traffic laws requiring them to yield
(see Liskiewicz v Hameister, 104 AD3d 1194, 1194-1195). Here, it is
undisputed that the vehicle driven by defendant was traveling at a
lawful rate of speed and had the right-of-way, and the Smith
defendants failed to raise an issue of fact whether defendant had an
opportunity to avoid the accident (see id. at 1195).




Entered:   July 5, 2013                         Frances E. Cafarell
                                                Clerk of the Court